Title: From James Madison to Edward Livingston, 4 November 1806
From: Madison, James
To: Livingston, Edward



Sir.
Department of State, Novr. 4th. 1806.

I have received your favor of the 22d. of Septr. and return you thanks for the document you have had the goodness to communicate in it; being With much respect, Your most obedt: Servt:

James Madison


Mem:  Letters, making the 
same acknowledgment (in the 
same words) were written at 
the same time, to D. Clark 
& John Watkins both of New 
Orleans.

